DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third handle positioned adjacent the rear wall of the collection bin, must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (2013/0056026).

In reference to claim 1, Jung et al. disclose a floor cleaning machine comprising: a housing (20) having a front end (right end in Figure 2) and a rear end (left end in Figure 2), a rotary brush (41) coupled to the housing for rotation with respect to the housing; a collection bin (43a) configured to receive debris from the rotary brush (Paragraph 67), a debris intake (at 21a or at 43a’) in fluid communication with the collection bin (Figure 2), a motor that rotates the rotary brush (Paragraph 106), a power source (i.e. battery) that supplies power to the motor (Paragraph 48), a suction source (22) in fluid communication with the collection bin, the suction source configured to draw debris into the debris intake and to direct the debris into the collection bin (Paragraph 67), a projection (42 or 42a or 42b, Figures 2 and 5) positioned adjacent the rotary brush and the debris intake (Figure 2), the projection engages bristles of the rotary brush to . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (2010/0313912) in view of Haaga (3937174) and Kim et al. (2013/0025085). 

In reference to claim 1, Han et al. disclose a floor cleaning machine comprising: a housing (10) having a front end (right end in Figure 3) and a rear end (left end in Figure 3), a rotary brush (50) coupled to the housing for rotation with respect to the housing (note; brush 50 is inherently a rotary brush otherwise it would not be capable of moving debris into the movement path of the cleaner as required in Paragraph 56, “In particular, the edge cleaning assembly 50 may move dust or debris around the robot cleaner 1 into the movement path of the robot cleaner 1.”), a collection bin (43a) configured to receive debris from the rotary brush (Paragraph 67), a debris intake (at 21a or at 43a’) in fluid communication with the collection bin (Figure 2), a motor [not shown] that rotates the rotary brush (note; a motor is inherently provided otherwise the edge brush would not be capable of moving dust or debris as described in Paragraph 56 see, “In particular, the edge cleaning assembly 50 may move dust or debris around the robot cleaner 1 into the movement path of the robot cleaner 1.”), a power source [not shown] (but is inherently provided in order to power to the control unit [not shown] thereby “enabling an automated cleaning operation”, see Paragraph 53) that supplies power to the motor (Paragraphs 6, 53 and 56), a suction source (71) in fluid communication with the collection bin, the suction source configured to draw debris into the debris intake and to direct the debris into the collection bin (Paragraph 61), but lacks, a projection positioned adjacent the rotary brush and the debris intake, the projection engages bristles of the rotary brush to dislodge debris from the bristles such that the suction source is configured to draw debris dislodged from the bristles of the rotary brush into the debris intake, and assuming arguendo that Han et al. lack specifically disclosing, a rotary brush, a motor that rotates the rotary brush and a power source that supplies power to the motor, then Kim et al. is hereby used for such a teaching which is discussed in greater detail below. However, Haaga teaches that it is old and well known in the art at the time the invention was made to provide a floor cleaner (1) with a projection (formed as the “lateral edges of the receiver 2 are slightly bent upward…”, see Column 2, Lines 44-48) that is positioned adjacent to a rotary brush (3 or 4) and a debris intake (formed as the inner right most opening of 1, that is located between brushes 3 and 4, as seen in Figure 1), the projection engages bristles (9) of the rotary brush to dislodge debris from the bristles (Column 2, Lines 44-48), such that the suction source (i.e. 71, of Han et al.), is configured to draw debris dislodged from the bristles of the rotary brush into the debris intake (see paragraph 61 of Han et al.). It would have been obvious to one of ordinary skill in the art before the effective filing date 

In reference to claim 2, Kim et al. disclose that the rotary brush is a first rotary brush (820a) further comprising a second rotary brush (820b) coupled to the housing for rotation with respect to the housing (Figure 7), and a debris intake includes a first debris intake nozzle (note; the definition of the term “nozzle” according to www.merriam-“a projecting vent of something” which is shown in the annotated figure below) positioned adjacent the first rotary brush and a second debris intake nozzle positioned adjacent the second rotary brush (see figure below).
[AltContent: textbox (Second intake nozzle)][AltContent: textbox (First intake nozzle)][AltContent: textbox (Debris intake)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    558
    806
    media_image1.png
    Greyscale


In reference to claim 3, Haaga also shows providing the rotary brushes (3 and 4) such that they each rotate about an axis (about the longitudinal axis of 6 and 7, respectively), the axis extending at an oblique angle with respect to a surface to be cleaned (Column 2, Lines 28-31 and Figure 2), and wherein the projection (i.e. the “lateral edges of the receiver 2 are slightly bent upward…”, see Column 2, Lines 44-48) is positioned between the bristles (9) of the rotary brush and the surface to be cleaned (Figure 2). 



In reference to claim 5, Haaga also shows that a front portion (lower right portion of 3, in Figure 2) of the travel path of rotary brush (3) is positioned proximate a front portion of the housing (1) and a rear portion (upper left portion of 3, Figure 2) of the travel path of the rotary brush is positioned between the front portion of the housing and a rear portion (left portion of 1) of the housing (Figures 1 and 2), wherein the front portion of the travel path of the rotary brush engages the surface to be cleaned (Figure 2) and the rear portion of the travel path of the rotary brush is spaced from the surface to be cleaned (Figure 2), and wherein the projection is positioned to engage bristles in the rear portion of the travel path of the rotary brush (Figure 2 and Column 2, Lines 44-48). 

In reference to claim 6, Han et al. shows further comprising a brushroll (at 40 in Figure 2 or at 60 in Figure 3 or at 260 in Figure 7) coupled to the housing between the front end and the rear end for rotation with respect to the housing (Figure 2 or 3) and Kim et al. further teach that it is known to rotate a brushroll (810, similar to brushroll 40 or 60 or 260, of Han et al.) at a speed greater than 440 rotations per minute (i.e. 500 RPM, see Paragraph 71). 



In reference to claim 8, Han et al. shows further comprising an entry opening (at 83a) defined in the collection bin and a comb (88) positioned adjacent the entry opening of the collection bin, the comb positioned to engage the brushroll to dislodge debris from the brushroll and to direct the dislodged debris into the entry opening of the collection bin (Figure 3 and Paragraph 68). 

In reference to claim 9, Han et al. shows further comprising a wheel (20) coupled to the housing, the wheel configured to facilitate moving the machine along a surface to be cleaned (Figure 2), wherein the collection bin includes a front wall (see figure below) positioned between the front end (right portion of 10) of the housing (Figure 3) and the rear end (left end of 10) of the housing (Figure 3), the front wall defining an entry opening (83an or 84a), a rear wall (at inner portion of 81 or at 91 or at 92) positioned adjacent the rear end (outer end of 81) of the housing (Figure 3), and an upper wall (87) extending between the front wall and the rear wall (Figure 3), the upper wall being oriented at an oblique angle with respect to the surface being cleaned (Figure 3), such that a cross-sectional area of the collection bin increases in a direction from the entry is configured to draw debris into the debris intake and direct the debris into the collection bin (see F1 in Figure 3), such that debris directed into the entry opening in the front wall of the collection bin is directed along the oblique upper wall toward the rear wall (Figure 3 and Paragraph 69). 
[AltContent: arrow][AltContent: textbox (Front wall)][AltContent: arrow][AltContent: textbox (Front wall)]
    PNG
    media_image2.png
    354
    329
    media_image2.png
    Greyscale

In reference to claim 10, Han et al. shows further comprising a brushroll (40 or 60) coupled to the housing between the front end and the rear end, the brushroll configured to direct debris into the entry opening in the front wall of the collection bin (Figures 2 and 3). 


In reference to claim 12, Kim et al. further teach that it is known to rotate a brushroll (810, similar to brushroll 40 or 60 or 260, of Han et al.) at a speed greater than 440 rotations per minute (i.e. 500 RPM, see Paragraph 71).

In reference to claim 15, Han et al. shows that the suction source is a first suction source (70/71) and further comprising a second suction source (100) configured to draw air from the collection bin to create a-negative pressure in the collection bin to move the debris drawn through the debris intake by the first suction source into the collection bin in response to the negative pressure in the collection bin created by the second suction source (Paragraph 76 and Figure 7). 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (2010/0313912) in view of Haaga (3937174), Kim et al. (2013/0025085) and Lee et al. (2007/0157420) and Conrad (10022027). 

In reference to claim 13, Han et al. disclose the claimed invention as previously mentioned above, but lack, a first handle pivotably coupled to the rear end of the housing, and a second handle pivotably coupled to the collection bin, the first handle 
	
	
In reference to claim 14, Conrad discloses that the second handle is rotatably coupled to the collection bin adjacent the front wall (Figure 23), the collection bin (160) further . 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (2010/0313912) in view of Haaga (3937174), Kim et al. (2013/0025085) and Lee et al. (2007/0157415). 

In reference to claim 16, Han et al. disclose the claimed invention as previously mentioned above, and further comprise a filter (94), that the first suction source (at 71 or even at 271) includes a first vacuum motor (not shown but described in Paragraphs 61 and 81) that draws air and debris through the debris intake toward the filter (Paragraphs 61 and 81) and that the second suction source (100) draws air from the collection bin toward the filter to create a negative pressure in the collection bin, and wherein the negative pressure in the collection bin draws debris from the debris intake into the collection bin (Paragraph 76), but lack specifically disclosing, that said second suction source includes a second vacuum motor. However, Lee et al. teach that it is old and well known in the art at the time the invention was made to provide a second suction source (200) that includes a second vacuum motor (220, Figure 3 and Paragraph 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second suction source, of Han et al., 

In reference to claim 17, Han et al. disclose that the first suction source (71) generates a first suction zone proximate the rotary brush and the debris intake, and the second suction source (100) generates a second suction zone in the collection bin (Figure 7 and Paragraph 76). Lee et al. also disclose that the second suction source (220) generates a second suction zone in the collection bin (120, Figure 4 and Paragraphs 42, 45 and 47). 

In reference to claim 18, Han et al. disclose further comprising a brushroll (40 or 60 or even at 260) coupled to the housing for rotation with respect to the housing, the brushroll configured to engage a surface to be cleaned and to direct debris toward the collection bin (Figures 2, 3 and 7). 

In reference to claim 19, Han et al. disclose further comprising a comb (88)positioned adjacent an entry opening of the collection bin, the comb configured to engage the brushroll and to direct debris from the brushroll into the entry opening of the collection bin (Figures 3 and 4). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hitzelberger et al. (7152275) teach that it is known to provide a debris intake including a first debris intake nozzle (left 90) and a second debris intake nozzle (right 90, Figure 1). Block (4071920) also shows that it is known to provide a bin (26) with a second pivotable handle (32) and with a third handle (at 80) to aid in removing the bin from the device (Figures 1-3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723